     Case 2:20-cv-10018-AB-SK Document 34-1 Filed 03/23/21 Page 1 of 1 Page ID #:111



1
                                          [PROPOSED] ORDER
2

3
      GOOD CAUSE APPEARING, the Court hereby approves the request in the Stipulation to File a
4
      Third Amended Complaint.
5

6
               The Court HEREBY grants leave for Plaintiff to file a Third Amended Complaint by no
7
      later than March 24, 2021. Defendants are not required to respond to the Second Amended
8
      Complaint.
9

10

11

12    Dated: _____________________
13

14                                                By:
                                                        The Honorable Andre Birotte, Jr.
15                                                      United States District Judge
                                                        Central District of California
16

17

18

19

20

21

22

23

24

25

26

27

28
      13001792.1                                    -4-
